Name: Commission Regulation ( EEC ) No 3626/91 of 13 December 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/24 Official Journal of the European Communities 14. 12. 91 COMMISSION REGULATION (EEC) No 3626/91 of 13 December 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4), as amended by Regulation (EEC) No 790/91 whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 2 855 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. 0 OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . 14. 12. 91 Official Journal of the European Communities No L 344/25 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): 919 to 930/91 2. Programme : 1991 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 i wfp) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder / skimmed-milk powder 7. Characteristics and quality of the goods (2) (8) (9) : see OJ no C 114, 29 . 4. 1991 , p. 3, (under I.B.I ) see OJ no C 114, 29. 4. 1991 , p. 1 , (under I. A. 1 ): operation Nos 928 and 930/91 8 . Total quantity : 2 675 tonnes  2 619 tonnes : vitaminized skimmed-milk powder  56 tonnes : skimmed-milk powder : operations Nos 928 and 930/91 9. Number of lots : four (see Annex II) 10 . Packaging and marking : 25 kg and operation Nos 929 and 930/91 : F) see OJ No C 114, 29. 4. 1991 , p. 1 (under I. A. 2 and I. A. 3 , under I. B. 2 and I. B. 3) Markings in English Supplementary markings on the packaging : see Annex II and operation No 929/91 (10) 1 1 . Method of mobilization of product : the Community market  the manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender  the manufacture of skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  10. 2. 1992 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders (4) : 6. 1 . 1992 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 1 . 1992 at 12 noon (b) period for making the goods available at the port of shipment : 10  20 . 2. 1992 (c) dealine for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 2. 1 992 at 1 2 noon (b) period for making the goods available at the port of shipment : 20.  28 . 2. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer Q : refund applicable on 15. 11 . 1991 , fixed by Commission Regulation (EEC) No 3228/91 (OJ No L 314, of 15. 11 . 1991 , p. 23) No L 344/26 Official Journal of the European Communities 14. 12. 91 LOT E 1 . Operation No (') : 1268/90 2. Programme : 1990 3. Recipient (6) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, Case postale 372, CH-1211 GenÃ ¨ve 19 ; telex 22555 LRCS CH ; fax 733 03 95 ; tel. 734 55 80 4. Representative of the recipient (3) : Cruz Roja Boliviana, Avenida Simon Bolivar n ° 1515, La Paz tel. 34 09 48/32 65 68 ; telex 3318 BOLCRUZ 5. Place or country of destination : Bolivia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods I2) (8) f) : see OJ No C 114, 29. 4. 1991 , p. 3 (under B.l ) 8 . Total quantity : 180 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg H see OJ No C 114, 29 . 4 . 1991 , p. 4 (under I.B.2. and I.B.3) markings in Spanish supplementary marking on packaging : 4A RED CROSS / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA Y DE LA MEDIA LUNA ROJA / DISTRIBUCIÃ N GRATUITA / LA PAZ' 1 1 . Method of mobilization : the Community market the manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at destination  Red Cross depot  La Paz 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Arica 16. Address of the warehouse and, if appropriate, port of landing : Almacenes Cruz Roja Boliviana, Calle Cuba n ° 1155, La Paz 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 - 10 . 2. 1992 18 . Deadline for the supply : 31 . 3 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 6. 1 . 1992 on 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 1 . 1992 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 - 20. 2. 1992 (c) deadline for the supply : 15. 4. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 2. 1992 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20  28. 2. 1992 (c) deadline for the supply : 30 . 4. 1 992 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, Rue de la Loi , 200 B-1049 Bruxelles ; (telex AGREC 22037 B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer ^ : refund applicable 15. 11 . 1991 , fixed by Commission Regulation (EEC) No 3328/91 (OJ No L 314, 15 . 11 . 1991 , p. 23) 14. 12. 91 Official Journal of the European Communities No L 344/27 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium- 134 and - 137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33 . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer is to contact the recipient as soon possible to establish which consignment docu ­ ments are required and how they are to be distributed. f O Shipment to take place in containers of 20 ft (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate of origin . (') The succesful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (10) Plus a black dot at least 300 mm in diameter. No L 344/28 Official Journal of the European Communities 14. 12. 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1 490 28 WFP Tunisia Action No 919/91 / 0340800 Tunisia / Supplied by the World Food Programme / Tunis 425 WFP Morocco Action No 920/91 / 0228803 Morocco / Supplied by the World Food Programme / Casablanca 400 WFP Morocco Action No 921 /91 / 0228803 Morocco / Supplied by the World Food Programme / Tangier 255 WFP Morocco Action No 922/91 / 0228803 Morocco / Supplied by the World Food Programme / Tangier 382 WFP Morocco Action No 923/91 / 0228803 Morocco / Supplied by the World Food Programme / Casablanca B 802 150 WFP Brazil Action No 924/91 / 0273201 Brazil / Supplied by the World Food Programme / Cabedelo 350 WFP Brazil Action No 925/91 / 0273201 Brazil / Supplied by the World Food Programme / Fortaleza 302 WFP Colombia Action No 926/91 / 0236801 Colombia / Supplied by the World Food Programme / Cartagena C 169 .148 WFP Mauritania Action No 927/91 / 0005506 Mauritania / Supplied by the World Food Programme / Nouakchott 21 WFP Mauritania Action No 928/91 / 0262900 Mauritania / Supplied by the World Food Programme / Nouakchott D 214 179 WFP Burundi Action No 929/91 / 0304701 Burundi / Supplied by the World Food Programme / Dar-Es-Salaam in transit to Bujumbura, Burundi 35 WFP Bhutan Action No 930/91 / 0339400 Bhutan / Supplied by the World Food Programme / Phuntsholing